Case 4:18-cv-01885-HSG Document 853-6 Filed 10/04/19 Page 1 of 5




                    Exhibit U
 Case 4:18-cv-01885-HSG Document 853-6 Filed 10/04/19 Page 2 of 5




                      Exhibit 8

UNREDACTED VERSION OF
 DOCUMENT SOUGHT TO
     BE SEALED
            Case 4:18-cv-01885-HSG Document 853-6 Filed 10/04/19 Page 3 of 5


                                            Erika Warren <erika@warrenlex.com>


Google Source Code Production (Philips Matters)
Sharret, Jonathan <JSharret@fchs.com>                  Thu, Mar 22, 2018 at 3:43 PM
To: "bgenderson@wc.com" <bgenderson@wc.com>, "brian@warrenlex.com"
<brian@warrenlex.com>, "erika@warrenlex.com" <erika@warrenlex.com>,
"fitch@warrenlex.com" <fitch@warrenlex.com>, "matt@warrenlex.com"
<matt@warrenlex.com>, "patrick@warrenlex.com" <patrick@warrenlex.com>,
"viceroy@matters.warrenlex.com" <viceroy@matters.warrenlex.com>, "viceroy@wc.com"
<viceroy@wc.com>
Cc: #Philips Prosecution Bar <PhilipsProsecutionBar@fchs.com>, Daniel Silver
<DSilver@mccarter.com>, Benjamin Smyth <bsmyth@mccarter.com>, Katie Ford
<kford@mccarter.com>


 Google Counsel,



 I write in reference to your letter of February 15, 2018 and the source code that has been
 produced that is referenced in that letter.



 As an initial matter, your February 15, 2018 letter states that
                                                                           ” Philips
 disagrees. Your October 17, 2017 letter (attached) indicates that only Chrome OS code
 was being produced. Accordingly, as Google did not provide any notice that Chrome
 Browser code was being produced, any Chrome Browser code that has been produced
 can only be deemed to have been made available to Philips as of February 15, 2018.



 We have identified several deficiencies with the source code production which are listed
 below and should be rectified as soon as possible:

 ·

                                                  We have been unable to locate any
 launcher code for these Nexus devices. Please produce the code immediately or identify
 the file path for the relevant launchers. Further, Philips’s July 2017 subpoena is not only
             Case 4:18-cv-01885-HSG Document 853-6 Filed 10/04/19 Page 4 of 5
to the Google Now Launcher on the Nexus devices, but to the “



·   The February 15, 2018 letter states

              eference to earlier versions can be found online (see, e.g., https://google-
keyboard.en.uptodown.com/android/old). Please produce all requested code
immediately (see Document Request No. 4 of the July 2017 subpoena).

·
                                             Please produce these immediately.

·
                                                         Please rectify this immediately.

· The                            builds of Android appear to be missing several top-level
folders of source code, all beginning with letters towards the end of the alphabet. It
appears these directories were not copied/mirrored properly when collected. Please
rectify this immediately.



Additionally:

·   For the Google Play Movies code that been produced, please identify the


                    ).

· For the produced Nexus 7 and Nexus 9 source code, please provide the release date
and/or version of each release that has been produced.



Best regards,

Jonathan



Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
                Case 4:18-cv-01885-HSG Document 853-6 Filed 10/04/19 Page 5 of 5
F 212-218-2200
jsharret@fchs.com
h p://www.ﬁtzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above. Information that is
privileged or otherwise confidential may be contained therein. If you are not the intended recipient(s), you are hereby notified
that any dissemination, review or use of this message, documents or information contained therein is strictly prohibited. If you
have received this message in error, please immediately delete it and notify us by telephone at (212) 218-2100. Thank you.



      1.pdf
      253K
